[J-51-2020][M.O. - Donohue, J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                  EASTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.

COMMONWEALTH OF PENNSYLVANIA,               :   No. 30 EAP 2019
                                            :
                     Appellee               :   Appeal from the Judgment of Superior
                                            :   Court entered on 3/5/19 at No. 3246
                                            :   EDA 2017 affirming the judgment of
                v.                          :   sentence entered on 9/12/17 in the
                                            :   Court of Common Pleas, Philadelphia
                                            :   County, Criminal Division at No. CP-51-
KEITH ALEXANDER,                            :   CR-0005971-2016
                                            :
                     Appellant              :   SUBMITTED: April 28, 2020




                                 DISSENTING OPINION


CHIEF JUSTICE SAYLOR                                  DECIDED: December 22, 2020


      I respectfully dissent, since I wouldn’t overrule the holding of Commonwealth v.

Gary, 625 Pa. 183, 91 A.3d 102 (2014) (plurality opinion), which was supported by a

majority of Justices including myself. See id. at 243, 91 A.3d at 1138-39 (Saylor, J.,

concurring).

      Substantively, I have many differences with the majority’s treatment.         For

example, its textual comparison of Article I, Section 8 with the Fourth Amendment

stresses the former charter’s use of the word “possessions,” discerning that the use of

such an “expansive term[]” signals greater protection. Majority Opinion, slip op. at 43

(quoting Gary, 625 Pa. at 251, 91 A.3d at 143 (Todd, J., dissenting)). This analysis,
however, fails to recognize that the word “effects” appears in the Fourth Amendment in

place of “possessions.” U.S. CONST. amend IV.

       In terms of the protections intended by the respective framers, I see no difference

between “possessions” and “effects.” Accord Soldal v. Cook Cty., 506 U.S. 56, 62, 113

S. Ct. 538, 544 (1992) (“[O]ur cases unmistakably hold that the [Fourth] Amendment

protects property[.]”). Indeed, the word “possessions” is also used in the Massachusetts

Constitution, see MASS. CONST. art. XIV, which served as a principal model for the

federal Constitution, “leaving no doubt but that textually and historically the federal and

state [protections against unreasonable searches and seizures] are essentially the

same.”      Arthur   Leavens,    State   Constitutionalism:    State-Court   Deference   or

Dissonance?, 33 W. NEW ENG. L. REV. 81, 82-83 (2011); see also Commonwealth v.

Schaeffer, 370 Pa. Super. 179, 238-39 & nn.6-8, 536 A.2d 354, 384 & nn.6-8 (1987)

(Kelly, J., concurring and dissenting) (explaining that the terms presently reposed in

Article I, Section 8 were adopted by the Pennsylvania General Assembly in 1790,

contemporaneous with the Legislature’s ratification of the Fourth Amendment, and

highlighting the close similarity of the respective provisions).

       More broadly, I have previously set forth my disagreement with the current

direction of the new judicial federalism in Pennsylvania relative to the portrayal of the

Pennsylvania Constitution as requiring broader applications of the exclusionary rule

than are required under federal constitutional law. See, e.g., Commonwealth v. Arter,

637 Pa. 541, 571-75, 151 A.3d 149, 168-70 (2016) (Saylor, C.J., dissenting). I continue

to believe that greater significance should have been -- and should be -- attached to the

absence of any textual delineation of an exclusionary precept in the Pennsylvania

Constitution, as well as this Court’s non-recognition of a state-level exclusionary rule

throughout 200 years of its history. See id. at 572-73, 151 A.3d at 168.


                            [J-51-2020][M.O. - Donohue, J.] - 2
       To me, the notion that this Court overlooked such a significant requirement for

two centuries is thoroughly implausible and has “left the Court vulnerable to criticisms of

revisionism and diminished legitimacy in this line of decisions.” Id. at 573, 151 A.3d at

169 (citing Francis Barry McCarthy, Counterfeit Interpretations of State Constitutions in

Criminal Procedure, 58 SYRACUSE L. REV. 79, 117, 135-36 (2007) (“Any claim by one of

the fourteen states that rejected the exclusionary rule that the state has a long history of

protecting state constitutional rights [in this fashion] must ring hollow.”)). In this regard,

and more broadly, I express my continuing reservations about the seminal decision in

Commonwealth v. Edmunds, 526 Pa. 374, 586 A.2d 887 (1991). Accord Arter, 637 Pa.

at 571-72, 151 A.3d at 168 (Saylor, C.J., dissenting) (citing Lawrence Friedman,

Reactive and Incompletely Theorized State Constitutional Decision-Making, 77 MISS.

L.J. 265, 300 (2007) (explaining that Edmunds failed to supply “a coherent theory to

explain how the exclusionary rule should be understood and applied” for purposes of

state constitutional law)).1

       Additionally -- as pertains to the imposition of a state-level exclusionary rule more

exacting than the federal analogue -- I find continuing resonance in the position of some

commentators that the new judicial federalism has generated, and is generating, a


1  In 1914, the Supreme Court of the United States adopted the exclusionary rule
applicable to all federal courts, see Weeks v. U.S., 232 U.S. 383, 389, 34 S. Ct. 341,
346 (1914), which was later made applicable to the states in 1961 via the Due Process
Clause of the Fourteenth Amendment. See Mapp v. Ohio, 367 U.S. 643, 655, 81 S. Ct.
1684, 1691 (1961). Throughout all this period and before, this Court had maintained the
common law rule that the admissibility of evidence is not affected by the illegality of the
means by which it is obtained. See Commonwealth v. Chaitt, 380 Pa. 532, 535 & n.1,
112 A.2d 379, 381 & n.1 (1955) (collecting cases). Furthermore, during the thirty years
following Mapp, criminal defendants in Pennsylvania could still be convicted using
illegally obtained evidence under various circumstances where there was no police
misconduct, until the good faith exception was rejected in 1991 in Edmunds. See
Edmunds, 526 Pa. at 411, 586 A.2d at 905-06.


                               [J-51-2020][M.O. - Donohue, J.] - 3
“perplexing mélange of disparate constitutional principles.”     James W. Diehm, New

Federalism and Constitutional Criminal Procedure: Are We Repeating the Mistakes of

the Past?, 55 MD. L. REV. 223, 244 (1996); accord James A. Gardner, The Failed

Discourse of State Constitutionalism, 90 MICH. L. REV. 761, 763 (1992) (characterizing

various departure pronouncements under state constitutions as reflecting a “vast

wasteland of confusing, conflicting, and essentially unintelligible pronouncements”).

      By untethering the exclusionary rule from its federal, deterrence-based rationale

while expansively construing Article I, Section 8 to provide greater protection than the

Fourth Amendment, I submit that the new judicial federalism impedes the effective

enforcement of criminal laws in a fashion well beyond any impact that the framers might

have envisioned.




                           [J-51-2020][M.O. - Donohue, J.] - 4